Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 1 of 37 PageID 1

s CHome
é

eee hee Lt

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

 

JED H. GAZALEH, and
THERESA M. GAZALEH, his wife,

Plaintiffs,

Case No! A, \q -(V -\J35-3- aden
V. JURY TRIAL DEMANDED

MONSANTO COMPANY,
a foreign corporation,

Defendant.

 

AIN
The Plaintiffs, JED H. GAZALEH (hereinafter “Mr. Gazaleh”) and THERESA M.
GAZALEH (hereinafter “Mrs. Gazaleh’’), sue the Defendant, MONSANTO COMPANY
(hereinafter “Monsanto”), and allege the following:
NATURE OF THE CASE
I. This is an action for damages suffered by Mr. and Mrs. Gazaleh as a direct and
proximate result of Monsanto’s negligent and wrongful conduct in connection with the design,

development, manufacture, testing, packaging, promoting, marketing, advertising, distribution,
labeling, and/or sale of the herbicide Roundup®, containing the active ingredient glyphosate.

2 Mr. and Mrs. Gazaleh maintain that Roundup® and/or glyphosate is defective,
dangerous to human health, unfit and unsuitable to be marketed and sold in commerce, and lacked
proper warnings and directions as to the dangers associated with its use.

3, Mr. and Mrs. Gazaleh’s injuries, like those striking thousands of similarly situated

victims across the country, were avoidable.
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 2 of 37 PagelID 2

ISD N AND VE
4, This Court has jurisdiction over Monsanto and this action pursuant to 28 U.S.C. §
1332 because there is complete diversity of citizenship between Mr. and Mrs. Gazaleh and
Monsanto. Monsanto is incorporated and has its principal place of business outside of the State of
Florida, where Mr. and Mrs. Gazaleh reside and are permanently domiciled.

5. The amount in controversy exceeds $75,000, exclusive of interest and cost.

6. The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

7. Venue is proper within this district pursuant to 28 U.S.C. § 1391, in that Monsanto
conducts business here and is subject to personal jurisdiction in this district, including in
Jacksonville, Duval County Florida. Furthermore, Monsanto sells, markets, and/or distributes
Roundup® within the Middle District of Florida, including within Jacksonville, Duval County,
Florida. Also, a substantial part of the acts and/or omissions giving rise to these claims occurred
within this district.

PARTIES

8 Mr. and Mrs. Gazaleh are natural persons who are residents of, and permanently
domiciled in, Jacksonville, Duval County, Florida. Mr. and Mrs. Gazaleh bring this action for
personal injuries and loss of consortium sustained by exposure to Roundup® (“Roundup”)
containing the active ingredient glyphosate and the surfactant polyethoxylated tallow amine
(“POEA”). As a direct and proximate result of being exposed to Roundup, Mr. Gazaleh developed
large cell lymphoma.

9, “Roundup” refers to all formulations of Monsanto’s Roundup products, including,
but not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup Custom

Herbicide, Roundup D-Pak herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 3 of 37 PagelD 3

£

Roundup Fence & Hard Edger 1, Roundup Garden Foam Weed & Grass Killer,
Roundup Grass and Weed Killer, Roundup Herbicide, Roundup Original 2k herbicide,
Roundup Original II Herbicide, Roundup Pro Concentrate, Roundup Prodry Herbicide,
Roundup Promax, Roundup Quik Stik Grass and Weed Killer, Roundup Quikpro
Herbicide, Roundup Rainfast Concentrate Weed & Grass Killer, Roundup Rainfast
Super Concentrate Weed & Grass Killer, Roundup Ready-to-Use Extended Control
Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready- to-Use Weed & Grass
Killer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra Dry, Roundup
Ultra Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed & Grass
Killer Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed &
Grass killer Ready-to-Use Plus, Roundup Weed & Grass Killer Super Concentrate,
Roundup Weed & Grass Killerl Ready-to-Use, Roundup WSD Water Soluble Dry
Herbicide Deploy Dry Herbicide, or any other formulation of containing the active
ingredient glyphosate.

10. Monsanto is a Delaware corporation, with a principle place of business in
St. Louis, Missouri.

I. Monsanto advertises and sells goods, specifically Roundup, in the State of
Florida, and in Jacksonville, Duval County in particular.

12 Monsanto transacted and conducted business within the State of Florida,
and within Jacksonville, Duval County in particular, that relates to the allegations in this
Complaint.

13. Monsanto derived substantial revenue from goods and products used in

the State of Florida, and in Jacksonville, Duval County, in particular.
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 4 of 37 PagelD 4

h

14. Monsanto expected or should have expected its acts to have consequences
within the State of Florida, and in particular, in Jacksonville, Duval County, and derived
substantial revenue from interstate commerce.

15. Monsanto engaged in the business of designing, developing,
manufacturing, testing, packaging, marketing, distributing, labeling, and/or selling
Roundup.

16, Monsanto is authorized to do business in the State of Florida, and did and
does derive substantial income from doing business in the State of Florida, including in
Jacksonville, Duval County, Florida.

17. Upon information and belief, Monsanto purposefully availed itself of the
privilege of conducting activities with the State of Florida, thus invoking the benefits and
protections of its laws.

18 Upon information and belief, Monsanto did design, sell, advertise,
manufacture and/or distribute Roundup, with full knowledge of its dangerous and
defective nature.

FACTUAL ALLEGATIONS

19. At all relevant times, Monsanto was in the business of, and did, design,
research, manufacture, test, advertise, promote, market, sell, distribute, and/or has
acquired and is responsible for the commercial herbicide Roundup.

20. Monsanto is a multinational agricultural biotechnology corporation based
in St.

Louis, Florida. It is the world’s leading producer of glyphosate.
al. Monsanto discovered the herbicidal properties of glyphosate during the
1970’s and subsequently began to design, research, manufacture, sell and distribute

glyphosate based “Roundup” as a broad spectrum herbicide.
4
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 5 of 37 PagelD 5

a

22. Glyphosate is the active ingredient in Roundup.
23. Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses

known to compete with commercial crops grown around the globe.

24. Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately
based only on whether a given organism produces a specific enzyme, 5-
enolpyruvylshikimic acid-3- phosphate synthase, known as EPSP synthase.

2. Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate
synthase that interferes with the shikimic pathway in plants, resulting in the accumulation
of shikimic acid in plant tissue and ultimately plant death.

26. Sprayed as a liquid, plants absorb glyphosate directly through their leaves,
stems, and roots, and detectable quantities accumulate in the plant tissues.

27. Each year, approximately 250 million pounds of glyphosate are sprayed on
crops, commercial nurseries, suburban lawns, parks, and golf courses. This increase in use
has been driven largely by the proliferation of genetically engineered crops, crops
specifically tailored to resist the activity of glyphosate.

28. Monsanto is highly involved in the development, design, manufacture,
marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of
which are marketed as being resistant to Roundup i.e., “Roundup Ready®.” As of 2009,

Monsanto was the world’s leading producer of seeds designed to be Roundup Ready®. In

2010, an estimated 70% of corn and cotton, and 90% of soybean fields in the United
States contained Roundup Ready® seeds.

29. The original Roundup, containing the active ingredient glyphosate, was

introduced in 1974. Today, glyphosate products are among the world’s most widely used
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 6 of 37 PagelID 6

¥

herbicides.’
30. For nearly 40 years, consumers, farmers, and the public have used

Roundup, unaware of its carcinogenic properties.

ISTRATION OF BICID ERAL LAW
31. The manufacture, formulation and distribution of herbicides, such as Roundup,
are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act
(“FIFRA”), 7 U.S.C. § 136 et seg. FIFRA requires that all pesticides be registered with the

Environmental Protection Agency (the “EPA”) prior to their distribution, sale, or use, except as

described by FIFRA 7 U.S.C. § 136a(a).

32. The EPA requires as part of the registration process, among other
requirements, a variety of tests to evaluate the potential for exposure to pesticides,
toxicity to people and other potential non-target organisms, and other adverse effects on
the environment. Registration by the EPA, however, is not an assurance or finding of
safety. The determination the EPA makes in registering or re-registering a product is not
that the product is “safe,” but rather that use of the product in accordance with its label
directions “will not generally cause unreasonable adverse effects on the environment.” 7
U.S.C. § 136(a)(c)(5)(D).

33. FIFRA defines “unreasonable adverse effects on the environment” to mean
“any unreasonable risk to man or the environment, taking into account the economic,
social, and environmental costs and benefits of the use of any pesticide.” 7 U.S.C. §
136(bb). FIFRA thus requires the EPA to make a risk/benefit analysis in determining

whether a registration should be granted or allowed to continue to be sold in commerce.

 

' Backgrounder, History of Monsanto’s Glyphosate Herbicides, June 2005.
6
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 7 of 37 PagelID 7

+

34. The EPA and the State of Florida registered Roundup for distribution,
sale, and manufacture in the United States and within the State of Florida.

35. FIFRA generally requires that the registrant, Monsanto, conduct health
and safety testing of pesticide products. The government is not required, nor is it able, to
perform the product tests that are required of the manufacturer.

36. The evaluation of each pesticide product distributed, sold, or
manufactured is completed at the time the product is initially registered. The data
necessary for registration of a pesticide has changed over time. The EPA is now in the
process of re-evaluating all pesticide products through a Congressionally-mandated
process called “re-registration.” 7 U.S.C. § 136a-1. In order to reevaluate these
pesticides, the EPA demands the completion of additional tests and the submission of
data for the EPA’s review and evaluation.

37. In the case of glyphosate and Roundup, the EPA had planned on releasing
its preliminary risk assessment — in relation to the registration process — no later than July
2015. The EPA completed its review of glyphosate in early 2015, but delayed releasing
the assessment pending further review in light of the World Health Organization’s March
24, 2015 finding that glyphosate is a “probable carcinogen,” as demonstrated by the
mechanistic evidence of carcinogenicity in humans and sufficient evidence of
carcinogenicity in animals.

MONSANTO’S FALSE REPRESENTATIONS.
REGARDING THE SAFETY OF ROUNDUP®

38. In 1996, the New York Attorney General (““NYAG”) filed a lawsuit against
Monsanto based on its false and misleading advertising of Roundup products.

Specifically, the lawsuit challenged Monsanto’s general representations that its spray-on

7
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 8 of 37 PagelID 8

®

glyphosate-based herbicides, including Roundup, were “safer than table salt” and
"practically non-toxic" to mammals, birds, and fish. Among the representations the
NYAG found deceptive and misleading about the human and environmental safety of
Roundup are the following:

a) Remember that environmentally friendly Roundup
herbicide is biodegradable. It won't build up in the
soil so you can use Roundup with confidence along
customers' driveways, sidewalks and fences ...

b) And remember that Roundup is biodegradable and
won't build upin the soil. That will give you the
environmental confidence you need to use Roundup
everywhere you've got a weed, brush, edging or trimming

problem.
¢) Roundup biodegrades into naturally occurring elements.
d) Remember that versatile Roundup herbicide stays

where you put it. That means there's no washing or
leaching to harm customers’ shrubs or other desirable
vegetation.

e) This non-residual herbicide will not wash or leach in the soil. It
stays where you apply it.

f) You can apply Accord with “confidence because it
will stay where you put it” it bonds tightly to soil
particles, preventing leaching. Then, soon after
application, soil microorganisms biodegrade Accord
into natural products.

g) Glyphosate is less toxic to rats than table salt
following acute oral ingestion.

h) Glyphosate's safety margin is much greater than
required. It has over a 1,000-fold safety margin in
food and over a 700-fold safety margin for workers
who manufacture it or use it.

i) You can feel good about using herbicides by
Monsanto. They carry a toxicity category rating of
‘practically non-toxic’ as it pertains to mammals, birds
and fish.
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 9 of 37 PagelID 9

x

D “Roundup can be used where kids and pets will play
and breaks down into natural material.” This ad
depicts a person with his head in the ground and a pet
dog standing in an area which has been treated with
Roundup.”

39, On November 19, 1996, Monsanto entered into an Assurance of
Discontinuance with NYAG, in which Monsanto agreed, among other things, “to cease
and desist from publishing or broadcasting any advertisements [in New York] that

represent, directly or by implication” that:

a) its glyphosate-containing pesticide
products or any component thereof are
safe, non-toxic, harmless or free from risk.

b) its glyphosate-containing pesticide products or
any component thereof manufactured,
formulated, distributed or sold by Monsanto
are biodegradable

¢) its glyphosate-containing pesticide products or
any component thereof stay where they are
applied under all circumstances and will not
move through the environment by any means.

d) its glyphosate-containing pesticide products or
any component thereof are "good" for the
environment or are "known for their
environmental characteristics."

e) glyphosate-containing pesticide products or
any component thereof are safer or less toxic
than common consumer products other than
herbicides;

f} its glyphosate-containing products or any
component thereof might be classified as
"practically non-toxic.

40, Monsanto did not alter its advertising in the same manner in any state other

 

? Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of
Discontinuance Pursuant to Executive Law § 63(15) (Nov. 1996).
Case 3:19-cv-00635-MMH-PDB Document 1 Filed 05/30/19 Page 10 of 37 PagelD 10

than New York, and on information and belief still has not done so today.

41. In 2009, France’s highest court ruled that Monsanto had not told the truth
about the safety of Roundup. The French court affirmed an earlier judgment that
Monsanto had falsely advertised its herbicide Roundup as “biodegradable,” and that it
“left the soil clean.”*

FC T DU

42. As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic

properties.

43. On March 4, 1985, a group of the EPA’s Toxicology Branch published

4

a memorandum classifying glyphosate as a Category C oncogene. oncogene.
Category C oncogenes are possible human carcinogens with limited evidence of carcinogenicity.
44, In 1986, the EPA issued a Registration Standard for glyphosate (NTIS
PB87- 103214). The Registration standard required additional phytotoxicity,
environmental fate, toxicology, product chemistry, and residue chemistry studies. All of
the data required was submitted and reviewed and/or waived.”
45. In October 1991 the EPA published a Memorandum entitled “Second
PeerReview of Glyphosate.” The memorandum changed glyphosate’s classification to Group E

(evidence of non-carcinogenicity for humans). Two peer review committee members did not

concur with the conclusions of the committee and one member refused to sign.°
46, In addition to the toxicity of the active molecule, many studies support the

hypothesis that glyphosate formulations found in Monsanto’s Roundup products are

 

3 Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
http://news. bbe. co.uk/2/hi/europe/8308903.stm
* Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States Environmental
Protection Agency.
* http://www.epa.gov/oppsrrd /reregistration/REDs/factsheets/0178fact.pdf
® Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States Environmental
Protection Agency.
10
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 11 of 37 PagelID 11

more dangerous and toxic than glyphosate alone.’ As early as 1991 evidence existed
demonstrating that glyphosate formulations were significantly more toxic than
glyphosate alone.®

47. In 2002, Julie Mare published a study entitled “Pesticide Roundup
Provokes Cell Division Dysfunction at the Level of CDK1/Cyclin B Activation.”

48, The study found that Monsanto’s Roundup caused delays in the cell
cycles of sea urchins, while the same concentrations of glyphosate alone proved

ineffective and did not alter ceil cycles.

49, In 2004, Julie Marc published a study entitled “Glyphosate-based
pesticides affect cell cycle regulation.” The study demonstrated a molecular link between
glyphosate-based products and cell cycle dysregulation.

50. The study noted that “cell-cycle dysregulation is a hallmark of tumor
cells and human cancer. Failure in the cell-cycle checkpoints leads to genomic instability
and subsequent development of cancers from the initial affected cell.” Further, “[s]ince
cell cycle disorders such as cancer result from dysfunction of unique cell, it was of
interest to evaluate the threshold dose of glyphosate affecting cells.””

51. In 2005, Francisco Peixoto published a study showing that Roundup’s
effects on rat liver mitochondria are much more toxic and harmful than the same
concentrations of glyphosate alone.

52. The Peixoto study suggested that the harmful effects of Roundup on

mitochondrial bioenergetics could not be exclusively attributed to glyphosate and could

be the result of other chemicals, namely the surfactant POEA, or alternatively due to the

 

7 Martinez et al. 2007: Benachour 2009: Gasnier et al. 2010: Peixoto 2005; March 2004
8 Martinez et al 1991

* (Molinari, 2000; Stewart et al., 2003)

It
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 12 of 37 PagelD 12

possible synergy between glyphosate and Roundup formulation products.

33. In 2009, Nora Benachour and Gilles-Eric Seralini published a study
examining the effects of Roundup and glyphosate on human umbilical, embryonic, and
placental cells.

4. The study used dilution levels of Roundup and glyphosate far below
agricultural recommendations, corresponding with low levels of residues in food. The
study concluded that supposed “inert” ingredients, and possibly POEA, change human
cell permeability and amplify toxicity of glyphosate alone. The study further suggested
that determinations of glyphosate toxicity should take into account the presence of
adjuvants, or those chemicals used in the formulation of the complete pesticide. The
study confirmed that the adjuvants in Roundup are not inert and that Roundup is always

more toxic than its active ingredient glyphosate.

35. The results of these studies were confirmed in recently published peer-
reviewed studies and were at all times available and/or known to Monsanto.

56. Monsanto knew or should have known that Roundup is more toxic than
glyphosate alone and that safety studies on Roundup, Roundup’s adjuvants and “inert”
ingredients, and/or the surfactant POEA were necessary to protect Mr. Gazaleh from
Roundup.

57. Monsanto knew or should have known that tests limited to Roundup’s
active ingredient glyphosate were insufficient to prove the safety of Roundup.

58 Monsanto failed to appropriately and adequately test Roundup,
Roundup’s adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Mr.

Gazaleh from Roundup.

12
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 13 of 37 PagelID 13

59. Rather than performing appropriate tests, Monsanto relied upon flawed
industry- supported studies designed to protect Monsanto’s economic interests rather
than Mr. Gazaleh and the consuming public.

60, Despite its knowledge that Roundup was considerably more dangerous
than glyphosate alone, Monsanto continued to promote Roundup as safe.

TARC CLASSIFICATION OF GLYPHOSATE

él. The International Agency for Research on Cancer (“IARC”) is the
specialized intergovernmental cancer agency the World Health Organization (“WHO”)
of the United Nations tasked with conducting and coordinating research into the causes
of cancer.

&2. An IARC Advisory Group to Recommend Priorities for IARC
Monographs during 2015-2019 met in April 2014. Though nominations for the review
were solicited, a substance must meet two criteria to be eligible for review by the IARC
Monographs: there must already be some evidence of carcinogenicity of the substance,

and there must be evidence that humans are exposed to the substance.

63. IARC set glyphosate for review in 2015-2016. IARC uses five criteria for
determining priority in reviewing chemicals. The substance must have a potential for
direct impact on public health; scientific literature to support suspicion of
carcinogenicity; evidence of significant human exposure; high public interest and/or
potential to bring clarity to a controversial area and/or reduce public anxiety or concern;
related agents similar to one given high priority by the above considerations. Data
reviewed is sourced preferably from publicly accessible, peer-reviewed data.

6. On March 24, 2015, after its cumulative review of human, animal, and

DNA studies for more than one (1) year, many of which have been in Monsanto’s

13
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 14 of 37 PageID 14

possession since as early as 1985, the IARC’s working group published its conclusion
that the glyphosate contained in Monsanto’s Roundup herbicide, is a Class 2A “probable
carcinogen” as demonstrated by the mechanistic evidence of carcinogenicity in humans
and sufficient evidence of carcinogenicity in animals.

65. The IARC’s full Monograph was published on July 29, 2015 and
established glyphosate as a class 2A probable carcinogen to humans. According to the
authors glyphosate demonstrated sufficient mechanistic evidence (genotoxicity and
oxidative stress) to warrant a 2A classification based on evidence of carcinogenicity in
humans and animals.

66. The IARC Working Group found an increased risk between exposure to
glyphosate and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and
the increased risk continued after adjustment for other pesticides.

67. The IARC also found that glyphosate caused DNA and chromosomal
damage in human cells.

JER CE OS *S DANGE

68 Despite the new classification by the IARC, Monsanto has had ample
evidence of glyphosate and Roundup’s genotoxic properties for decades.

@. Genotoxicity refers to chemical agents that are capable of damaging the
DNA within a cell through genetic mutations, which is a process that is believed to lead
to cancer.

70. In 1997, Chris Clements published “Genotoxicity of select herbicides in
Rana catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis

(comet) assay.”

14
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 15 of 37 PagelD 15

71. The study found that tadpoles exposed to Roundup showed significant
DNA damage when compared with unexposed control animals.

72. Both human and animal studies have shown that glyphosate and
glyphosate-based formulations such as Roundup can induce oxidative stress.

B. Oxidative stress and associated chronic inflammation are believed to be
involved in carcinogenesis.

7A. The IARC Monograph notes that “[s]trong evidence exists that
glyphosate, AMPA and glyphosate-based formulations can induce oxidative stress.”

DB. In 2006 César Paz-y-Mifio published a study examining DNA damage in
human subjects exposed to glyphosate.

%. The study produced evidence of chromosomal damage in blood cells
showing significantly greater damage after exposure to glyphosate than before in the
same individuals, suggesting that the glyphosate formulation used during aerial spraying

had a genotoxic effect on exposed individuals.

77. The IARC Monograph reflects the volume of evidence of glyphosate
pesticides’ genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-

based formulations is strong.”

BB Despite knowledge to the contrary, Monsanto maintains that there is no
evidence that Roundup is genotoxic, that regulatory authorities and independent experts
are in agreement that Roundup is not genotoxic, and that there is no evidence that
Roundup is genotoxic.

2. In addition to glyphosate and Roundup’s genotoxic properties, Monsanto

has long been aware of glyphosate’s carcinogenic properties.

15
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 16 of 37 PageID 16

80. Glyphosate and Roundup in particular have long been associated with
carcinogenicity and the development of numerous forms of cancer, including, but not
limited to, non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, multiple myeloma, and
soft tissue sarcoma.

81. Monsanto has known of this association since the early to mid-1980s and
numerous human and animal studies have evidenced the carcinogenicity of glyphosate
and/or Roundup.

&2 In 1985 the EPA studied the effects of glyphosate in mice finding a dose
related response in male mice linked to renal tubal adenomas, a rare tumor. The study
concluded the glyphosate was oncogenic.

83. In 2003 Lennart Hardell and Mikael Eriksson published the results of two
case controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

#4. The study concluded that glyphosate had the most significant relationship
to NHL among all herbicides studies with an increased odds ratio of 3.11.

&. In 2003 AJ De Roos published a study examining the pooled data of mid-
western farmers, examining pesticides and herbicides as risk factors for NHL.

8. The study, which controlled for potential confounders, found a relationship
between increased NHL incidence and glyphosate.

87. In 2008 Mikael Eriksson published a population based case-control
study of exposure to various pesticides as a risk factor for NHL.

88 This strengthened previous associations between glyphosate and NHL.

89. In spite of this knowledge, Monsanto continued to issue broad and
sweeping statements suggesting that Roundup was, and is, safer than ordinary household

items such as table salt, despite a lack of scientific support for the accuracy and validity

16
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 17 of 37 PagelD 17

of these statements and, in fact, voluminous evidence to the contrary.

90. Upon information and belief, these statements and representations have
been made with the intent of inducing Mr. Gazaleh, the agricultural community, and the
public at large to purchase and increase the use of Monsanto’s Roundup for Monsanto’s
pecuniary gain, and in fact, did induce Mr. Gazaleh to use Roundup.

91. Monsanto made these statements with complete disregard and reckless
indifference to the safety of Mr. Gazaleh and the general public.

2. Notwithstanding Monsanto’s representations, scientific evidence has
established a clear association between glyphosate and genotoxicity, inflammation, and
an increased risk of many cancers, including, but not limited to, NHL, Multiple
Myeloma, and soft tissue sarcoma.

93. Monsanto knew or should have known that glyphosate is associated with
an increased risk of developing cancer, including, but not limited to, NHL, Multiple
Myeloma, and soft tissue sarcomas.

44. Monsanto failed to appropriately and adequately inform and warn Mr.
Gazaleh of the serious and dangerous risks associated with the use of and exposure to
glyphosate and/or Roundup, including, but not limited to, the risk of developing NHL, as
well as other severe and personal injuries, which are permanent and/or long-lasting in
nature, cause significant physical pain and mental anguish, diminished enjoyment of
life, and the need for medical treatment, monitoring and/or medications.

95. Despite the IARC’s classification of glyphosate as a class 2A probable
carcinogen, Monsanto continues to maintain that glyphosate and/or Roundup is safe,
non- carcinogenic, non-genotoxic, and falsely warrant to users and the general public

that independent experts and regulatory agencies agree that there is no evidence of

17
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 18 of 37 PagelID 18

carcinogenicity or genotoxicity in glyphosate and Roundup.

%6. Monsanto has claimed and continue to claim that Roundup is safe, non-
carcinogenic, and mnon-genotoxic. These misrepresentations are consistent with
Monsanto’s cavalier approach to investigating and ensuring the safety of its products, the

safety of the public at large, and the safety of Mr. Gazaleh.

ETE ATI F GLY AT

97. After the EPA’s 1985 classification of glyphosate as possibly
carcinogenic to humans (Group C), Monsanto exerted pressure upon the EPA to change
its classification.

9% This culminated in the EPA’s reclassification of glyphosate to Group E,
which was based upon evidence of non-carcinogenicity in humans.

99. In so classifying, the EPA stated that “[iJt should be emphasized,
however, that designation of an agent in Group E is based on the available evidence at
the time of evaluation and should not be interpreted as a definitive conclusion that the
agent will not be a carcinogen under any circumstances.”

100. On two occasions, the EPA found that laboratories hired by Monsanto to
test the toxicity of its Roundup products for registration purposes committed scientific

fraud.

101. In the first instance, Monsanto hired Industrial Bio-Test Laboratories
(“IBT”) to perform and evaluate pesticide toxicology studies __ relating to
Roundup. IBT performed approximately 30 tests on glyphosate and glyphosate-containing

products, including 11 of the 19 chronic toxicology studies needed to register Roundup with the

EPA.

18
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 19 of 37 PagelD 19

v

12 In 1976, the Food and Drug Administration (“FDA”) performed an
inspection of IBT and discovered discrepancies between the raw data and the final report
relating to toxicological impacts of glyphosate. The EPA subsequently audited IBT and
determined that the toxicology studies conducted for Roundup were invalid. An EPA
reviewer stated, after finding “routine falsification of data” at IBT, that it was “hard to
believe the scientific integrity of the studies when they said they took specimens of the
uterus from male rabbits.”

1. Three top executives of IBT were convicted of fraud in 1983.

104. In the second incident, Monsanto hired Craven Laboratories (“Craven”)
in 1990 to perform pesticide and herbicide studies, including several studies on
Roundup.

106. In March of 1991, the EPA announced that it was investigating Craven
for “allegedly falsifying test data used by chemical firms to win EPA approval of
pesticides.”

106. The investigation lead to the indictments of the laboratory owner and a

handful of employees.

MONSANTO’

 

107. Monsanto claims on its website that “[rJegulatory authorities and
independent experts around the world have reviewed numerous long-term/carcinogenicity
and genotoxicity studies and agree that there is no evidence that glyphosate, the active
ingredient in Roundup brand herbicides and other glyphosate-based herbicides, causes

cancer, even at very high doses, and that it is not genotoxic.”'®

 

'° Backerounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded
October 9 2015)
19
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 20 of 37 PagelD 20

108 — Ironically, the primary source for this statement is a 1986 report by the
WHO, the same organization that now considers glyphosate to be a probable carcinogen.

10. | Glyphosate, and Monsanto’s Roundup products in particular, have long
been associated with serious side effects and many regulatory agencies around the globe
have banned or are currently banning the use of glyphosate herbicide products.

110. | Monsanto’s statements proclaiming the safety of Roundup and
disregarding its dangers misled Mr. Gazaleh.

111. Despite Monsanto’s knowledge that Roundup was associated with an
elevated risk of developing cancer, Monsanto’s promotional campaigns focused on
Roundup’s purported “safety profile.”

112 Monsanto’s failure to adequately warn Mr. Gazaleh resulted in (1) Mr.
Gazaleh using and being exposed to glyphosate instead of using another acceptable and
safe method of controlling unwanted weeds and pests; and (2) scientists and physicians
failing to warn and instruct consumers about the risk of cancer, including NHL, and
other injuries associated with Roundup.

113. Monsanto failed to seek modification of the labeling of Roundup to
include relevant information regarding the risks and dangers associated with Roundup
exposure.

114. The failure of Monsanto to appropriately warn and inform the EPA has
resulted in inadequate warnings in safety information presented directly to users and
consumers.

115. The failure of Monsanto to appropriately warn and inform the EPA has
resulted in the absence of warning or caution statements that are adequate to protect

health and the environment.

20
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 21 of 37 PagelID 21

116. The failure of Monsanto to appropriately warn and inform the EPA has
resulted in the directions for use that are not adequate to protect health and the

environment.

117. By reason of the foregoing acts and omissions, Mr. Gazaleh seeks
compensatory damages as a result of Mr. Gazaleh’s use of, and exposure to, Roundup which
caused or was a substantial contributing factor in causing Mr. Gazaleh to suffer from cancer,
specifically NHL, and Mr. Gazaleh suffered severe and personal injuries which are permanent and
lasting in nature, physical pain and mental anguish, including diminished enjoyment oflife.

118 By reason of the foregoing, Mr. Gazaleh is severely and permanently
injured.

119. By reason of the foregoing acts and omissions, Mr. Gazaleh has endured
and, in some categories continues to suffer, emotional and mental anguish, medical
expenses, and other economic and non-economic damages, as a result of the actions and
inactions of the Monsanto.

MR. GAZALER’S EXPOSURE TO ROUNDUP

120. Mr. Gazaleh began using Roundup between 1993 and 1994.

121. For years, Mr. Gazaleh sprayed Roundup on a regular basis. Mr. Gazaleh
followed all safety and precautionary warnings during the course of use.

122 Mr. Gazaleh was subsequently diagnosed with large B-cell lymphoma
from a right axillary lymph node, and later B-cell lymphoma with plasmacytic
differentiation from a right cervical node and an inguinal node. The development of Mr.
Gazaleh’s Non-Hodgkin Lymphoma was proximately and actually caused by exposure
to Monsanto’s Roundup products. |

13. As aresult of his injury, Mr. Gazaleh has incurred significant economic

21
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 22 of 37 PagelD 22

and non- economic damages.

 

124. The running of any statute of limitations has been tolled by reason of

Monsanto’s fraudulent concealment. Monsanto, through its affirmative
misrepresentations and omissions, actively concealed from Mr. Gazaleh the true risks

associated with Roundup and glyphosate

125. At all relevant times, Monsanto has maintained that Roundup is safe,
non-toxic, and non-carcinogenic.

126. Indeed, even as of July 2016, Monsanto continued to represent to the
public that “Regulatory authorities and independent experts around the world have
reviewed numerous long-term/carcinogenicity and genotoxicity studies and agree that
there is no evidence that glyphosate, the active ingredient in Roundup® brand herbicides
and other glyphosate-based herbicides, causes cancer, even at very high doses, and
that it is not genotoxic” (emphasis added)."

127. Asa result of Monsanto’s actions, Mr. Gazaleh was unaware, and could
not reasonably know or have learned through reasonable diligence that Roundup and/or
glyphosate contact, exposed Mr. Gazaleh to the risks alleged herein and that those risks
were the direct and proximate result of Monsanto’s acts and omissions.

128 Furthermore, Monsanto is estopped from relying on any statute of
limitations because of its fraudulent concealment of the true character, quality and nature
of Roundup. Monsanto was under a duty to disclose the true character, quality, and
nature of Roundup because this was non-public information over which Monsanto had

and continues to have exclusive control, and because Monsanto knew that this

 

'' Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded
October 9 2015)
22
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 23 of 37 PageID 23

information was not available to Mr. Gazaleh or to distributors of Roundup. In addition,
Monsanto is estopped from relying on any statute of limitations because of its intentional

concealment of these facts.

129. Mr. Gazaleh had no knowledge that Monsanto was engaged in the
wrongdoing alleged herein. Because of the fraudulent acts of concealment of
wrongdoing by Monsanto, Mr. Gazaleh could not have reasonably discovered the
wrongdoing at any time prior. Also, the economics of this fraud should be considered.
Monsanto had the ability to and did spend enormous amounts of money in furtherance of its
purpose of marketing, promoting and/or distributing a profitable herbicide, notwithstanding the
known or reasonably known risks. Mr. Gazaleh and medical professionals could not have
afforded and could not have possibly conducted studies to determine the nature, extent, and
identity of related health risks, and were forced to rely on only the Monsanto’s representations.
Accordingly, Monsanto is precluded by the discovery rule and/or the doctrine of fraudulent
concealment from relying upon any statute of limitations.

COUNT I - NEGLIGENCE

130. Mr. Gazaleh re-alleges and incorporates by reference paragraphs | through
130.

131. Monsanto had a duty to exercise reasonable care in the designing,

researching, testing, manufacturing, marketing, supplying, promoting, packaging, sale,
and/or distribution of Roundup into the stream of commerce, including a duty to assure

that the product would not cause users to suffer unreasonable, dangerous side effects.

132. | Monsanto failed to exercise ordinary care in the designing, researching,
testing, manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality

assurance, quality control, and/or distribution of Roundup into interstate commerce in that

23
‘

Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 24 of 37 PagelD 24

Monsanto knew or should have known that using Roundup created a high risk of
unreasonable, dangerous side effects, including, but not limited to, the development of
NHL, as well as other severe and personal injuries which are permanent and lasting in
nature, physical pain and mental anguish, including diminished enjoyment of life, as well as
need for lifelong medical treatment, monitoring, and/or medications.

13. The negligence by the Monsanto, its agents, servants, and/or employees,

included but was not limited to the following acts and/or omissions:

a. Manufacturing, producing, promoting, formulating, creating, and/or
designing Roundup without thoroughly testing it;

b. Failing to test Roundup and/or failing to adequately, sufficiently, and
properly test Roundup;
c. Not conducting sufficient testing programs to determine whether or not

Roundup was safe for use; in that Monsanto herein knew or should have
known that Roundup was unsafe and unfit for use by reason of the dangers
to its users;

d. Not conducting sufficient testing programs and studies to determine
Roundup’s carcinogenic properties even after Monsanto had knowledge
that Roundup is, was, or could be carcinogenic;

e. Failing to conduct sufficient testing programs to determine the safety of
“inert” ingredients and/or adjuvants contained within Roundup, and the
propensity of these ingredients to render Roundup toxic, increase the
toxicity of Roundup, whether these ingredients are carcinogenic, magnify
the carcinogenic properties of Roundup, and whether or not “inert”
ingredients and/or adjuvants were safe for use;

f. Negligently failing to adequately and correctly warn the Mr. Gazaleh, the
public, the medical and agricultural professions, and the EPA of the
dangers of Roundup;

g. Negligently failing to petition the EPA to strengthen the warnings
associated with Roundup;

h. Failing to provide adequate cautions and warnings to protect the health of
users, handlers, applicators, and persons who would reasonably and
foreseeably come into contact with Roundup;

i. Negligently marketing, advertising, and recommending the use of
24
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 25 of 37 PagelID 25

13.

Roundup without sufficient knowledge as to its dangerous propensities;

Negligently representing that Roundup was safe for use for its intended
purpose, and/or that Roundup was safer than ordinary and common items
such as table salt, when, in fact, it was unsafe;

Negligently representing that Roundup had equivalent safety and efficacy
as other forms of herbicides;

Negligently designing Roundup in a manner, which was dangerous to its
users;

Negligently manufacturing Roundup in a manner, which was dangerous to
its users;

Negligently producing Roundup in a manner, which was dangerous to its
users;

Negligently formulating Roundup in a manner, which was dangerous to its
users;

Concealing information from the Mr. Gazaleh while knowing that
Roundup was unsafe, dangerous, and/or non-conforming with EPA
regulations; and

Improperly concealing and/or misrepresenting information from the Mr.
Gazaleh, scientific and medical professionals, and/or the EPA, concerning
the severity of risks and dangers of Roundup compared to other forms of
herbicides.

Negligently selling Roundup with a false and misleading label.

Monsanto under-reported, underestimated, and downplayed the serious

dangers of Roundup.

135.

Monsanto negligently and deceptively compared the safety risks and/or

dangers of Roundup with common everyday foods such as table salt, and other forms of

herbicides.

136. Monsanto was negligent and/or violated Florida law in the designing,

researching, supplying, manufacturing, promoting, packaging, distributing, testing,

advertising, warning, marketing, and selling of Roundup in that they:

25
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 26 of 37 PagelID 26

a. Failed to use ordinary care in designing and manufacturing Roundup so as
to avoid the aforementioned risks to individuals when Roundup was used
as an herbicide;

b. Failed to accompany its product with proper and/or accurate warnings
regarding all possible adverse side effects associated with the use of
Roundup;

C. Failed to accompany its product with proper warnings regarding all
possible adverse side effects concerning the failure and/or malfunction of
Roundup;

d Failed to accompany its product with accurate warnings regarding the risks
of all possible adverse side effects concerning Roundup;

é. Failed to warn Mr. Gazaleh of the severity and duration of such adverse
effects, as the warnings given did not accurately reflect the symptoms, or
severity of the side effects including, but not limited to, the development of
NHL;

f. Failed to conduct adequate testing, clinical testing and post-marketing
surveillance to determine the safety of Roundup;

g Failed to conduct adequate testing, clinical testing, and post-marketing
surveillance to determine the safety of Roundup’s “inert” ingredients
and/or adjuvants;

h. Negligently misrepresented the evidence of Roundup’s genotoxicity and

carcinogenicity;

i Was otherwise careless and/or negligent.

137. Despite the fact that Monsanto knew or should have known that Roundup
caused, or could cause, unreasonably dangerous side effects, Monsanto continued and
continues to market, manufacture, distribute, and/or sell Roundup to consumers, including
the Mr. Gazaleh.

138 | Monsanto knew or should have known that consumers such as the Mr.
Gazaleh would foreseeably suffer injury as a result of Monsanto’s failure to exercise

ordinary care, as set forth above.

26
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 27 of 37 PagelID 27

139. | Monsanto’s violations of law and/or negligence were the proximate cause
of Mr. Gazaleh’s injuries, harm and economic loss, which Mr. Gazaleh suffered and/or
will continue to suffer.

140. Asa direct and proximate result of the foregoing acts and/or omissions by
Monsanto, Mr. Gazaleh suffered bodily injury and resulting pain and suffering, mental
anguish, disability, disfigurement, and loss of the capacity for the enjoyment of life, has
incurred and will incur in the future expense of hospitalization, medical and nursing care
and treatment, and aggravation of a previously existing condition. These losses are
permanent or continuing in nature, and he will suffer them in the future.

WHEREFORE, Mr. Gazaleh respectfully requests that this Court enter judgment in
Mr. Gazaleh’s favor for compensatory and punitive damages, together with interest, costs
herein incurred, attorneys’ fees and all relief as this Court deems just and proper.

Additionally, Mr. Gazaleh demands a jury trial on all issues so triable that are contained

herein.
COUNT II - STRICT LIABILITY
DESIGN EFECT
141. Mr. Gazaleh re-alleges and incorporates by reference paragraphs | through
130.

12. At all times herein mentioned, Monsanto designed, researched,
manufactured, tested, advertised, promoted, sold, distributed Roundup as hereinabove
described that was used by the Mr. Gazaleh.

14. | Monsanto’s Roundup was expected to and did reach the usual consumers,
handlers, and persons coming into contact with said product without substantial change in
the condition in which it was produced, manufactured, sold, distributed, and marketed by

the Monsanto.
27
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 28 of 37 PagelD 28

144.

At those times, Roundup was in an unsafe, defective, and inherently

dangerous condition, which was dangerous to users, and in particular, the Mr. Gazaleh.

145.

The Roundup designed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and distributed by Monsanto was defective in design or

formulation in that, when it left the hands of the manufacturer and/or suppliers, the foreseeable

risks exceeded the benefits associated with the design or formulation of Roundup.

146.

The Roundup designed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and distributed by Monsanto was defective in design and/or

formulation, in that, when it left the hands of the Monsanto manufacturers and/or

suppliers, it was unreasonably dangerous, unreasonably dangerous in normal use, and it

was more dangerous than an ordinary consumer would expect.

147.

At all times herein mentioned, Roundup was in a defective condition and

unsafe, and Monsanto knew or had reason to know that said product was defective and

unsafe, especially when used in the form and manner as provided by the Monsanto. In

particular, Monsanto’s Roundup was defective in the following ways:

a.

When placed in the stream of commerce, Monsanto’s Roundup products
were defective in design and formulation and, consequently, dangerous to
an extent beyond that which an ordinary consumer would anticipate.

When placed in the stream of commerce, Monsanto’s Roundup products
were unreasonably dangerous in that they were hazardous and posed a
grave risk of cancer and other serious illnesses when used in a reasonably
anticipated manner.

When placed in the stream of commerce, Monsanto’s Roundup products
contained unreasonably dangerous design defects and were not reasonably
safe when used in a reasonably anticipated manner.

Monsanto did not sufficiently test, investigate, or study its Roundup
products.

Exposure to Roundup presents a risk of harmful side effects that outweigh
any potential utility stemming from the use of the herbicide.

28
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 29 of 37 PagelID 29

f Monsanto new or should have known at the time of marketing its Roundup
products that exposure to Roundup and could result in cancer and other
severe illnesses and injuries.

g Monsanto did not conduct adequate post-marketing surveillance of its
Roundup products.

148. Monsanto knew, or should have known that at all times herein mentioned
its Roundup was in a defective condition, and was and is inherently dangerous and unsafe.

149. Mr. Gazaleh was exposed to Monsanto’s Roundup, as described above,
without knowledge of Roundup’s dangerous characteristics.

1%. At the time of the Mr. Gazaleh’s use of and exposure to Roundup,
Roundup was being used for the purposes and in a manner normally intended, as a broad-
spectrum herbicide.

15]. Monsanto with this knowledge voluntarily designed its Roundup with a
dangerous condition for use by the public, and in particular the Mr. Gazaleh.

152. Monsanto had a duty to create a product that was not unreasonably
dangerous for its normal, intended use.

1533. | Monsanto created a product that was and is unreasonably dangerous for its
normal, intended use.

1544. Monsanto marketed and promoted a product in such a manner so as to
make it inherently defective as the product downplayed its suspected, probable, and
established health risks inherent with its normal, intended use.

155. The Roundup designed, researched, manufactured, tested, advertised,
promoted, marketed, sold, and distributed by Monsanto was manufactured defectively in
that Roundup left the hands of Monsanto in a defective condition and was unreasonably

dangerous to its intended users.

29
Case 3:19-cv-00635-MMH-PDB Document 1 Filed 05/30/19 Page 30 of 37 PagelD 30

°

1%. The Roundup designed, researched, manufactured, tested, advertised,
promoted, marketed, sold, and distributed by Monsanto reached its intended users in the
same defective and unreasonably dangerous condition in which the Monsanto’s roundup

was manufactured.

157. Monsanto designed, researched, manufactured, tested, advertised,
promoted, marketed, sold, and distributed a defective product, which created an
unreasonable risk to the health of consumers and to the Mr. Gazaleh in particular, and
Monsanto is therefore strictly liable for the injuries sustained by the Mr. Gazaleh.

158. Mr. Gazaleh could not, by the exercise of reasonable care, have discovered
Roundup’s defects herein mentioned or perceived its danger.

159. By reason of the foregoing, Monsanto has become strictly liable to the Mr.
Gazaleh for the manufacturing, marketing, promoting, distribution, and selling of a
defective product, Roundup.

16. Defects in Monsanto’s Roundup were the cause or a substantial factor in
causing Mr. Gazaleh’s injuries.

161. Asa direct and proximate result of the foregoing acts and/or omissions by
Monsanto, Mr. Gazaleh suffered bodily injury and resulting pain and suffering, mental
anguish, disability, disfigurement, and loss of the capacity for the enjoyment of life, has
incurred and will incur in the future expense of hospitalization, medical and nursing care
and treatment, and aggravation of a previously existing condition. These losses are
permanent or continuing in nature, and he will suffer them in the future.

WHEREFORE, Mr. Gazaleh respectfully requests that this Court enter judgment in
Mr. Gazaleh’s favor for compensatory and punitive damages, together with interest, costs

herein incurred, attorneys’ fees and all relief as this Court deems just and proper.

30
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 31 of 37 PageID 31

-

Additionally, Mr. Gazaleh demands a jury trial on all issues so triable that are contained

herein.
COUNT III - STRICT LIABILITY
FAILURE TO WARN
1@. Mr. Gazaleh re-alleges and incorporates by reference paragraphs | through
130.

1@. Monsanto has engaged in the business of selling, testing, distributing,
supplying, manufacturing, marketing, and/or promoting Roundup, and through that
conduct, have knowingly and intentionally placed Roundup into the stream of commerce
with full knowledge that it reaches consumers such as Mr. Gazaleh who are exposed to it
through ordinary and reasonably foreseeable uses.

164. Monsanto did in fact sell, distribute, supply, manufacture, and/or promote
Roundup to Mr. Gazaleh. Additionally, Monsanto expected the Roundup that it was
selling, distributing, supplying, manufacturing, and/or promoting to reach — and Roundup
did in fact reach — consumers, including Mr. Gazaleh, without any substantial change in
the condition of the product from when it was initially distributed by Monsanto.

165. At the time of manufacture, Monsanto could have provided the warnings
or instructions regarding the full and complete risks of Roundup and glyphosate-
containing products because it knew or should have known of the unreasonable risks of
harm associated with the use of and/or exposure to such products.

16. At all times herein mentioned, the aforesaid product was defective and
unsafe in manufacture such that it was unreasonably dangerous to the user, and was so at
the time it was distributed by Monsanto and at the time Mr. Gazaleh was exposed to

and/or ingested the product. The defective condition of Roundup was due in part to the

31
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 32 of 37 PagelD 32

-

fact that it was not accompanied by proper warnings regarding its carcinogenic qualities
and possible side effects, including, but not limited to, developing non-Hodgkin’s
lymphoma as a result of exposure and use.

167. Roundup did not contain a warning or caution statement, which was
necessary and, if complied with, was adequate to protect the health of those exposed
in violation of 7 U.S.C. § 136j(a)(1)(E).

168. | Monsanto’s failure to include a warning or caution statement which was
necessary and, if complied with, was adequate to protect the health of those exposed,
violated 7 U.S.C. § 136j(a)(1)(E) as well as the laws of the State of Florida.

18. Monsanto could have amended the label of Roundup to provide additional
warnings.

1%. This defect caused serious injury to Mr. Gazaleh, who used Roundup in
its intended and foreseeable manner.

171. ‘At all times herein mentioned, Monsanto had a duty to properly design,
manufacture, compound, test, inspect, package, label, distribute, market, examine,
maintain supply, provide proper warnings, and take such steps to assure that the
product did not cause users to suffer from unreasonable and dangerous side effects.

172 Monsanto labeled, distributed, and promoted the aforesaid product that it
was dangerous and unsafe for the use and purpose for which it was intended.

173. Monsanto failed to warn of the nature and scope of the side effects
associated with Roundup, namely its carcinogenic properties and its propensity to cause
or serve as a substantial contributing factor in the development of NHL.

1744. Monsanto was aware of the probable consequences of the aforesaid

conduct. Despite the fact that Monsanto knew or should have known that Roundup caused

32
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 33 of 37 PagelID 33

Ca

serious injuries, Monsanto failed to exercise reasonable care to warn of the dangerous
carcinogenic properties and _ side effect of developing NHL from Roundup exposure, even
though these side effects were known or reasonably scientifically knowable at the time of
distribution. Monsanto willfully and deliberately failed to avoid the consequences associated with
its failure to warn, and in doing so, Monsanto acted with a conscious disregard for the safety of

Mr. Gazaleh.

17%. At the time of exposure, Mr. Gazaleh could not have reasonably
discovered any defect in Roundup prior through the exercise of reasonable care.

1%. | Monsanto, as the manufacturer and/or distributor of the subject product, is
held to the level of knowledge of an expert in the field.

177. Mr. Gazaleh reasonably relied upon the skill, superior knowledge, and
judgment of Monsanto.

178 Had Monsanto properly disclosed the risks associated with Roundup
products, Mr. Gazaleh would have avoided the risk of NHL by not using Roundup
products.

1%. The information that Monsanto did provide or communicate failed to
contain adequate warnings and precautions that would have enabled Mr. Gazaleh, and
similarly situated individuals, to utilize the product safely and with adequate protection.
Instead, Monsanto disseminated information that was inaccurate, false, and misleading
and which failed to communicate accurately or adequately the comparative severity,
duration, and extent of the risk of injuries associated with use of and/or exposure to
Roundup and glyphosate; continued to promote the efficacy of Roundup, even after it
knew or should have known of the unreasonable risks from use or exposure; and
concealed, downplayed, or otherwise suppressed, through aggressive marketing and

promotion, any information or research about the risks and dangers of exposure to
33
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 34 of 37 PagelD 34

‘ » #

Roundup and glyphosate.

18). To this day, Monsanto has failed to adequately warn of the true risks of
Mr. Gazaleh’s injuries associated with the use of and exposure to Roundup.

181. As a result of its inadequate warnings, Monsanto’s Roundup products
were defective and unreasonably dangerous when they left the possession and/or control
of Monsanto, were distributed by Monsanto, and used by Mr. Gazaleh.

18. As a direct and proximate result of the foregoing acts and/or omissions by
Monsanto, Mr. Gazaleh suffered bodily injury and resulting pain and suffering, mental
anguish, disability, disfigurement, and loss of the capacity for the enjoyment of life, has
incurred and will incur in the future expense of hospitalization, medical and nursing care
and treatment, and aggravation of a previously existing condition. These losses are
permanent or continuing in nature, and he will suffer them in the future.

WHEREFORE, Mr. Gazaleh respectfully requests that this Court enter judgment in
Mr. Gazaleh’s favor for compensatory and punitive damages, together with interest, costs
herein incurred, attorneys’ fees and all relief as this Court deems just and proper.

Additionally, Mr. Gazaleh demands a jury trial on all issues so triable that are contained

herein.
COUNT IV - BREACH OF IMPLIED
WARRANTIES
18%. Mr. Gazaleh re-alleges and incorporates by reference paragraphs | through
130.

1%. At all times herein mentioned, the Monsanto manufactured, distributed,
compounded, recommended, merchandized, advertised, promoted, and sold Roundup as a
broad spectrum herbicide. These actions were under the ultimate control and supervision

of Monsanto.
34
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 35 of 37 PagelD 35

eo oo

18. | At the time Monsanto marketed, sold, and distributed Roundup for use by
Mr. Gazaleh, Monsanto knew of Roundup’s intended use and impliedly warranted the
product to be or merchantable quality and safe and fit for this use.

18. |The Monsanto impliedly represented and warranted to Mr. Gazaleh and
users of Roundup, the agricultural community, and/or the EPA that Roundup was safe and

of merchantable quality and fit for the ordinary purpose for which it was to be used.

187. These representations and warranties were false, misleading, and
inaccurate in that Roundup was unsafe, unreasonably dangerous, not of merchantable
quality, and defective.

18 = Mr. Gazaleh and/or the EPA did rely on said implied warranty of
merchantability of fitness for particular use and purpose.

189. Mr. Gazaleh reasonably relied upon the skill and judgment of Monsanto as
to whether Roundup was of merchantable quality and safe and fit for its intended use.

19%. Roundup was injected into the stream of commerce by the Monsanto in a
defective, unsafe, and inherently dangerous condition, and the products’ materials were
expected to and did reach users, handlers, and persons coming into contact with said
products without substantial change in the condition in which they were sold.

191. Monsanto breached the aforesaid implied warranties, as its herbicide
Roundup was not fit for its intended purposes and uses.

19  Asadirect and proximate result of the foregoing acts and/or omissions by
Monsanto, Mr. Gazaleh suffered bodily injury and resulting pain and suffering, mental
anguish, disability, disfigurement, and loss of the capacity for the enjoyment of life, has
incurred and will incur in the future expense of hospitalization, medical and nursing care

and treatment, and aggravation of a previously existing condition. These losses are

35
Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 36 of 37 PageID 36

go ou 4

permanent or continuing in nature, and he will suffer them in the future.

WHEREFORE, Mr. Gazaleh respectfully requests that this Court enter judgment
in Mr. Gazaleh’s favor for compensatory and punitive damages, together with interest,
costs herein incurred, attorneys’ fees and all relief as this Court deems just and proper.
Additionally, Mr. Gazaleh demands a jury trial on all issues so triable that are contained
herein.

COUNT V - LOSS OF CONSORTIUM

193. Mrs. Gazaleh re-alleges and incorporates by reference paragraphs | through
192.

194. At all relevant times hereto, Mrs. Gazaleh was and is the lawful wedded
wife of Mr. Gazaleh, and did and does reside with him.

195. Asadirect and proximate result of the above described wrongful conduct of
Monsanto, Mrs. Gazaleh has lost the care, comfort, and companionship of Mr. Gazaleh,
and she will suffer these losses in the future.

WHEREFORE, Mrs. Gazaleh respectfully requests that this Court enter judgment
in Mrs. Gazaleh’s favor for compensatory and punitive damages, together with interest,
costs herein incurred, attorneys’ fees and all relief as this Court deems just and proper.
Additionally, Mrs. Gazaleh demands a jury trial on all issues so triable that are contained

herein.

Dated this 30th day of May, 2019.

/s/ Christopher Shakib

Christopher Shakib, Esquire

TERRELL HOGAN & YEGELWEL, P.A.
233 East Bay Street, 8" Floor

Jacksonville, Florida 32202

36
_ Case 3:19-cv-00635-MMH-PDB Document1 Filed 05/30/19 Page 37 of 37 PagelD 37
gous ‘e

Telephone: (904) 632-2424
Facsimile: (888) 575-3241
Primary Email: shakib@terrellhogan.com

Secondary Email: jfleury@terrellhogan.com
Florida Bar No.: 0947865

Attorney for the Plaintiffs

37
